 Case 1:18-mc-00048-IMK Document 5 Filed 07/31/20 Page 1 of 7 PageID #: 17



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


AMERICAN INCOME LIFE INSURANCE
COMPANY

           Petitioner,

v.                                           CIVIL ACTION NO. 1:18MC48
                                                   (Judge Keeley)

NICHOLAS L. AILPORT

           Respondent.


              MEMORANDUM OPINION AND ORDER DENYING
         MOTION FOR WRIT OF EXECUTION TO BE ENTERED BY
 CLERK OF COURT [DKT. NO. 4] AND DISMISSING CASE WITH PREJUDICE

     Pending before the Court is a motion for writ of execution to

be entered by the Clerk of Court to enforce a judgment of a state

court in McLennan County, Texas (Dkt. No. 4). For the reasons that

follow, the Court DENIES the motion and DISMISSES the case WITH

PREJUDICE.

                             I. BACKGROUND

     This case arises from an order entered by the District Court

for McLennan County, Texas, a state court, confirming an agreed

arbitration award and permanent injunction against Nicholas L.

Ailport (“the Texas Order”) (Dkt. No. 1). On September 18, 2018,

American   Income   Life   Insurance    Company    (“American    Income”),

apparently in an effort to obtain the appearance of a federal

judgment certification, filed a clerk’s certification of the Texas

Order with this Court, using the Administrative Office of the
 Case 1:18-mc-00048-IMK Document 5 Filed 07/31/20 Page 2 of 7 PageID #: 18



AMERICAN INCOME V. AILPORT                                        1:18MC48

              MEMORANDUM OPINION AND ORDER DENYING
         MOTION FOR WRIT OF EXECUTION TO BE ENTERED BY
 CLERK OF COURT AND DISMISSING CASE WITH PREJUDICE [DKT. NO. 4]

United States Courts Form 451 for the certification of a federal

judgment in another federal district court. In filling out the

form, the state court clerk simply entered “McLennan County, Texas”

in the space designated for the particular United States District

Court on the form (Dkt. No. 1 at 1). Yet it is beyond debate that

there is no federal judicial entity known as the United States

District Court for McLennan County, Texas.

     Subsequently, on June 6, 2019, American Income moved this

Court to direct the Clerk to enter a writ of execution relating to

collection of the monetary award in the Texas Order. It further

requested that the writ of execution be served by the United States

Marshals Service (Dkt. No. 4).

                          II. APPLICABLE LAW

     Federal courts are courts of limited jurisdiction and possess

“only that power authorized by Constitution and statute.” Kokkonen

v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)

(citations omitted). Generally, subject-matter jurisdiction in

federal courts must be based on either diversity jurisdiction or

federal-question jurisdiction. 28 U.S.C. §§ 1331, 1332.

     Federal courts also have jurisdiction to register a judgment

under 28 U.S.C. § 1963. That enabling statute provides that a

                                    2
    Case 1:18-mc-00048-IMK Document 5 Filed 07/31/20 Page 3 of 7 PageID #: 19



AMERICAN INCOME V. AILPORT                                                   1:18MC48

                 MEMORANDUM OPINION AND ORDER DENYING
            MOTION FOR WRIT OF EXECUTION TO BE ENTERED BY
    CLERK OF COURT AND DISMISSING CASE WITH PREJUDICE [DKT. NO. 4]

judgment in an action for “the recovery of money or property

entered in any court of appeals, district court, bankruptcy court,

or in the Court of International Trade” may be registered in any

other district when the judgment is final. Id. Notably, this

statutory proviso does not specifically authorize registry of

state-court judgments.

        Although   the   Fourth    Circuit        Court    of     Appeals    has    not

previously decided whether a federal court can register a state

court judgment, it has addressed whether § 1963 applies to the

registration of a federal court judgment in a state court. In

Martin-Trigona v. Joel P. Bennett, P.C., Nos. 88-1800, 69-1402,

1989 WL 64126, at *2 (4th Cir. June 12, 1989), our circuit court

held that 28 U.S.C. § 1963 has no application to the recording of

a    federal   court’s   judgment    in       a   state   court    because    §    1963

“addresses the registration of federal judgments in other federal

courts.”

        Beyond the Fourth Circuit, the federal courts that have

directly addressed whether state-court judgments may be registered

in federal court are in agreement that they may not. In Atkinson v.

Kestell, 954 F. Supp. 14, 15 n.2 (D.C. Cir. 1997), for example, the

United States Court of Appeals for the District of Columbia Circuit


                                          3
 Case 1:18-mc-00048-IMK Document 5 Filed 07/31/20 Page 4 of 7 PageID #: 20



AMERICAN INCOME V. AILPORT                                        1:18MC48

              MEMORANDUM OPINION AND ORDER DENYING
         MOTION FOR WRIT OF EXECUTION TO BE ENTERED BY
 CLERK OF COURT AND DISMISSING CASE WITH PREJUDICE [DKT. NO. 4]

flatly stated that “[s]tate court judgments cannot be registered in

this Court.” The Sixth Circuit is in accord, stating, “[n]othing in

the language of [§] 1963 grants authority to a district court to

register judgments of any courts other than other district courts

or the Court of International Trade.” Fox Painting Co. V. National

Labor Relations Bd., 16 F.3d 115, 117 (6th Cir. 1994) (finding that

§ 1963 does not authorize a district court to register a state

court of appeals judgment). See also Euro-American Coal Trading,

Inc. V. James Taylor Mining, Inc., 431 F.Supp.2d 705, 708 (E.D. Ky.

2006) (holding that “the registration procedures of [§ 1963]

contain jurisdictional limitations that prohibit federal courts

from registering state court judgments”); W.S. Frey Co., Inc. V.

Precipitation Associates of America, Inc., 899 F. Supp. 1527, 1528

(W.D. Va. 1995) (holding that § 1963 is for “judgments from other

courts of the United States” and explaining that although federal

courts are required to give state court judgments “full faith and

credit,” this “is a far cry from making a judgment of a state court

a federal judgment, which is what registration is all about”).

     Federal Rule of Civil Procedure 69 states that “a money

judgment is enforced by a writ of execution, unless the court

directs otherwise.” Fed. R. Civ. P. 69. According to Labertew v.


                                    4
 Case 1:18-mc-00048-IMK Document 5 Filed 07/31/20 Page 5 of 7 PageID #: 21



AMERICAN INCOME V. AILPORT                                        1:18MC48

              MEMORANDUM OPINION AND ORDER DENYING
         MOTION FOR WRIT OF EXECUTION TO BE ENTERED BY
 CLERK OF COURT AND DISMISSING CASE WITH PREJUDICE [DKT. NO. 4]

Langemeier, 846 F.3d 1028, 1033 (9th Cir. 2017), “Rule 69 is not

available to enforce state court judgments in federal court.” See

also United States v. Potter, 19 F.R.D. 89, 89 (S.D.N.Y. 1956)

(“Rule 69(a) of the Federal Rules of Civil Procedure [ ] is not to

be construed as applying to judgments other than those of the

Federal Court”); Kirtz v. Wiggin, 538 F. Supp. 1218, 1221 (E.D.Mo.

1982) (dismissing a complaint after finding that, after a state

court had handled the matter, “all that needs to be done is to

execute upon that judgment” and “this Court will not be used as a

forum to execute on a state judgment”); 12 Charles Alan Wright &

Arthur R. Miller, Federal Practice and Procedure § 3011 (3d ed.

2020) (“Rule 69 has no application to state-court judgments”).

     Finally, no writ of execution may be entered before the

judgment is registered. 9 Federal Procedural Forms § 28:5 (2020).

And again, the authority of federal courts to issue extraordinary

writs exists “solely for the purpose of protecting the respective

jurisdictions of [federal] courts.” Gurley v. Superior Court of

Mecklenburg Cty., 411 F.2d 586, 587 (4th Cir. 1969).

                            III. DISCUSSION

     American Income seeks to register the Texas Order and obtain

entry of a writ of execution on a monetary judgment awarded in its

                                    5
 Case 1:18-mc-00048-IMK Document 5 Filed 07/31/20 Page 6 of 7 PageID #: 22



AMERICAN INCOME V. AILPORT                                            1:18MC48

              MEMORANDUM OPINION AND ORDER DENYING
         MOTION FOR WRIT OF EXECUTION TO BE ENTERED BY
 CLERK OF COURT AND DISMISSING CASE WITH PREJUDICE [DKT. NO. 4]

favor by a Texas state court. As the Fourth Circuit has recognized,

registration is much more than a mere “ministerial act.” Wells

Fargo Equipment Finance, Inc. v. Asterbadi, 941 F.3d 237, 244-45

(4th Cir. 2016). When registering a judgment in federal court under

§ 1963, the judgment becomes a new judgment in the district court

where the judgment is registered, as if this new judgment had

actually been entered in the district. Id. Were American Income

permitted to register the Texas Order in this Court, that order

would    transform   a   state-court       judgment   into   a   federal-court

judgment. That plainly cannot be. Registration of judgments in

federal court pursuant to § 1963 is reserved solely for other

federal court judgments, not state-court judgments. W.S. Frey Co.,

Inc., 899 F. Supp. at 1528; Martin-Trigona, 1989 WL 64126 at *2.

Nor is Rule 69(a) a vehicle through which federal courts can

enforce state-court judgments, which is exactly what American

Income is attempting to accomplish.

                             IV. CONCLUSION

        Having no jurisdiction to register the state-court judgment at

issue, the Court DENIES American Income’s motion to direct the

Clerk to enter a writ of execution (Dkt. No. 4), DISMISSES the case

WITH PREJUDICE, and DIRECTS the Clerk to transmit copies of this

                                       6
 Case 1:18-mc-00048-IMK Document 5 Filed 07/31/20 Page 7 of 7 PageID #: 23



AMERICAN INCOME V. AILPORT                                        1:18MC48

              MEMORANDUM OPINION AND ORDER DENYING
         MOTION FOR WRIT OF EXECUTION TO BE ENTERED BY
 CLERK OF COURT AND DISMISSING CASE WITH PREJUDICE [DKT. NO. 4]

Order to counsel by electronic means and to remove this case from

the Court’s active docket.

It is so ORDERED.

DATED: July 31, 2020.

                                        /s/ Irene M. Keeley
                                        IRENE M. KEELEY
                                        UNITED STATES DISTRICT JUDGE




                                    7
